      Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 1 of 10


                                             RLED
                    UNITED STATES DIS^56fc'?'Si(5®RT
                                      2020 HAY 18 AH 10: 33
                                                   COURT
                                   DISTWCT OF MASS.
                      DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA,

V.                                          Case No. 19-cr-10080




MOSSIMO GIANNULLI and LORI
LOUGHLIN,                             :     MOTION TO
                   Defendants.               INTERVENE

and


Robert A. Heghmann,                          May 14, 2020
                   Intervenor.



                          MOTION TO INTERVENE

             The Federal Rules of Criminal Procedure provide no path to
       intervention in a criminal matter by a third-party. Interventions in criminal
       matters "have been granted in limited circumstances where 'a third party's
       constitutional or other federal rights are implicated by the resolution of a
       particular motion, request, or other issue during the course of a criminal
       case.'" United States v. Collyard, case no. 12cr0058, 2013 WL 1346202 at *2
       (D. Minn. April 3, 2013)(quoting United States v. Carmichael, 342 F. Supp.
       2d 1070, 1072 (M.D. Ala. 2004)). For instance courts have occasionally
       allowed the press to intervene in criminal cases to assert the press' First
       Amendment rights. See In re Associated Press, 162 F.3d 503, 506- 507 (7th
       Cir. 1998). Courts have also allowed intervention by third-parties seeking to
       prevent the wide dissemination of confidential or privileged information.
       United States v. RMI Co., 599 F.2d 1183 (3d Cir. 1979); United States v.
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 2 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 3 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 4 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 5 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 6 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 7 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 8 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 9 of 10
Case 1:19-cr-10080-NMG Document 1207 Filed 05/18/20 Page 10 of 10
